                                                                ·----- ----~-------------_-_-_-__,.....
                                                               USDC SD!-fV
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     PMJ Capital Corp.,

                            Plaintiff,
                                                                     16-CV-6242 (AJN)
                    -v-
                                                                    MEMORANDUM
     Frank Bauco, et al.,                                          OPINION & ORDER

                            Defendants.


ALISON J. NATHAN, District Judge:

          This case concerns a vessel foreclosure action brought by Plaintiff PMJ Capital Corp.

("PMJ") against individual defendants Frank and Antoinette Bauco ("the Baucos"), in rem

defendant the Lady Antoinette ("the Vessel"), and the New York Athletic Club ("NY AC"),

where the Lady Antoinette is be1ihed. Before the Court is NYAC's motion for the entry of

default judgment on its cross claim against the Baucos. For the following reasons, the Court

GRANTS the motion in part and DENIES in paii.

I.        BACKGROUND

          On August 5, 2016, PMJ filed a complaint alleging that 500 Realty Associates LLC, of

which Mr. Bauco was a managing member, was in default on a $75,000 loan. Dkt. No. 1. The

loan was personally guaranteed by the Baucos and secured by a First Preferred Ship Mortgage in

favor of PMJ on the Vessel. Dkt. No. 74, Ex. C, D. In its Complaint, PMJ stated that Defendant

NY AC was in possession of the Vessel and had asserted a claim of lien in the amount of

$11,211.66. Dkt. No. 1.

          According to PMJ, on September 22, 2016, the Baucos' attorney at the time, Phillip

Grimaldi, accepted service of the Summons and Complaint on behalf of the Baucos. See Dkt.

                                                     1
No. 13,   ~   4. In exchange, PMJ agreed to extend the time for the Baucos to respond until October

20, 2016. See Dkt. No. 57, Ex. 1. However, the Baucos failed to do so, and on October 27,

2016, PMJ requested an entry of default against the Baucos. Dkt. No. 18. Around the same

time, PMJ requested that the Comi issue a warrant for the arrest of the Vessel and appoint

NY AC as custodian. See Dkt. Nos. 14-15. The Court issued the warrant and appointed NY AC

custodian of the Vessel, but denied PMJ' s request for a default without prejudice because it

could not conclude that service on Grimaldi clearly was proper. See Dkt. No. 31.

          On December 8, 2016, NYAC filed its Verified Answer with Cross Claim alleging that

the Baucos owed $61,616.11 1 in unpaid bills for vessel storage, membership dues, and associated

costs from April 30, 2016 through October 22, 2016, plus interest and attorneys' fees. Dkt. No.

28. NY AC served the Verified Answer and Cross Claim on the Baucos by ce1iified and regular

mail and on Grimaldi by regular mail. Dkt. No. 29. On December 21, 2016, the Clerk of the

Court issued Cross Claim Summonses for service on the Baucos. Dkt. Nos. 36, 37. The

summonses and Verified Answer with Cross Claim were served by personal delivery to

Antoinette Bauco on January 10, 2017, and by mail on January 11, 2017. Dkt. No. 38.

          In late January 2017, Grimaldi informed PMJ that he no longer represented the Baucos,

and PMJ served the Baucos personally on February 14, 2017. Dkt. Nos. 48, 49. When the

Baucos failed to respond to the complaint, PMJ again requested to enter default against them.

Dkt. No. 50. This time, on March 9, 2017, the Clerk of the Court entered a Certificate of Default

against the Baucos. Dkt. No. 52. On April 6, 2017, PMJ moved for an interlocutory sale of the

Vessel. Dkt. No. 55. On May 4, 2017, the Baucos, in their first filing in this litigation, requested

via new counsel an extension of time to respond to PMJ's motion, which the Comi granted. See


          1
         NY AC later corrected the statement on which the cross claim was based to reflect that the amount owed is
$55,016.07. See 0kt. No. 101, ~ 10.

                                                            2
Dkt. No. 65. On May 9, 2017, NYAC requested that default be entered against the Baucos for

failure to answer or otherwise respond to the cross claim. Dkt. No. 67. The Clerk of the Comi

issued the requested Ce1iificate of Default on May 17, 2017, one day after the Baucos submitted

their opposition to PMJ's motion and also moved to vacate the default that had previously been

entered against them for failing to answer PMJ's original complaint. Dkt. No. 73.

           On January 18, 2018, the Court denied PMJ' s motion for an interlocutory sale and

provisionarily vacated the default as to PMJ's complaint, contingent on the Baucos posting bond

or another form of adequate security. Dkt. No. 88. The Court ordered the Baucos to inform the

Court when they had posted security and to file an answer to PMJ's complaint. Id. The Baucos

duly filed an answer, Dkt. No. 90, but have thus far failed to post the bond required to vacate the

default.

           Now before the Court is NYAC's motion for default judgment against the Baucos on the

cross claim, which was filed on Feburary 27, 2018 and served on the Baucos the same day. Dkt.

Nos. 101, 103. Notwithstanding the March 13, 2018 deadline for opposing the motion for

default judgment, on March 20, 2018, the Baucos filed a request for an extension of time in

which to respond. Dkt. No. 112. NY AC opposed this request, noting that both the NYAC

motion and a joint letter filed by the parties on March 2, 2018, correctly stated the opposition

deadline as March 13, 2018. Dkt. No. 113. The Comi denied the untimely request for an

extension of time to oppose. Dkt. No. 114.

II.        DISCUSSION

           Federal Rule of Civil Procedure 55 sets out a two-step procedure to be followed for the

entry of judgment against a party who fails to defend: the entry of a default, and the entry of a

default judgment. New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005). The first step, entry of a



                                                       3
default, simply "formalizes a judicial recognition that a defendant has, through its failure to

defend the action, admitted liability to the plaintiff." City of New York v. Mickalis Pawn Shop,

LLC, 645 F.3d 114, 128 (2d Cir. 2011); Fed. R. Civ. P. 55(a) ("When a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party's default."). The second step,

entry of a default judgment, "converts the defendant's admission of liability into a final judgment

that terminates the litigation and awards the plaintiff any relief to which the court decides it is

entitled, to the extent permitted by Rule 54(c)." Mickalis Pawn Shop, 645 F.3d at 128. Rule

54(c) states, "[a] default judgment must not differ in kind from, or exceed in amount, what is

demanded in the pleadings." Fed. R. Civ. P. 54(c).

        A. Default Judgment Is Warranted

        Here, entry of a default judgment is warranted. The Baucos initially failed to appear or

respond in any way, either to the original complaint or the cross claim. Then, when the Baucos

began to participate in the case, they nevertheless failed to answer or respond in any way to the

cross claim. Finally, the Baucos missed the deadline to oppose the instant default judgment

motion, despite having appeared and made other filings previously.

        Even with this history, the court is expected to exercise "sound judicial discretion" in

determining whether a default judgment should be entered. CHARLES ALAN WRIGHT ET AL., 10A

FED. PRAC. & PROC. CIV. § 2685 (4th ed. 2017). The Court may consider factors such as: the

amount of money at stake; whether material issues of fact or issues of substantial public

importance are at issue; whether the default is largely technical; whether plaintiff has been

substantially prejudiced by the delay involved; whether the grounds for default are clearly in

doubt; how harsh an effect default judgment might have; whether the default was caused by a



                                                      4
good-faith mistake or by excusable or inexcusable neglect; and plaintiffs actions throughout. Id.

Having considered these factors, the Comi finds default judgment appropriate in these

circumstances. 2

         B. NY AC Establishes a Prima Facie Case for Recovery against Frank Bauco

         The Court must also evaluate damages. The first step is to look to the complaint to

determine whether the plaintiff has established a prim a facie case for recovery. See Lenard v.

Design Studio, 889 F. Supp. 2d 518, 528 (S.D.N.Y. 2012). Where a plaintiff creditor brings a

claim to recover debts owed by defendants as reflected in an account stated, "plaintiff must prove

the existence of an agreement between defendants and himself based upon prior transactions

between them." Carey v. ~Mui-Hin Lau, 140 F. Supp. 2d 291,298 (S.D.N.Y. 2001). "Such an

agreement is implied if plaintiff shows that ( 1) defendants received invoices from him, and (2)

defendants failed to object within a reasonable time or defendants made partial payment on

account." Id.

         In its cross claim, NY AC alleged that the Baucos were liable for unpaid charges incurred

pursuant to a Vessel Be1ihing/Storage Agreement. See Dkt. No. 28. NYAC has provided a copy

of the Vessel Be1ihing/Storage Agreement signed by the Frank Bauco on March 12, 2010. See

Dkt. No. 102, Ex. 6. The agreement provides that if the vessel owner becomes delinquent in

sums owed to NY AC, the owner shall be liable for "interest at the legal rate, costs and




         2
           Though the Court previously determined that a conditional vacatur of the Bau cos' default as to the
original complaint was appropriate, the circumstances are substantially different here. See Dkt. No. 88. In its
previous Order, the Court concluded that the Baucos' default was willful, but found that other factors weighed in
favor of vacating the default. Id. at 13. Specifically, the Court found that the Baucos had a potentially meritorious
defense with respect to PMJ's claims, and that the Comt could protect against the risk of financial harm by requiring
the Baucos to post bond as a condition of vacatur. Id. There is no indication in the record that the Baucos have a
potentially meritorious defense to the cross claim, on the other hand. Moreover, the Baucos have been unable or
unwilling to comply with the condition of posting security, so there is little indication that imposing such a condition
would be efficacious in response to the instant motion.


                                                               5
reasonable attorneys' fees," in addition to the principle. Id. NYAC has also provided a

Statement of Account for Frank Bauco dated December 31, 2016, totaling $55,016.07, which

was mailed to the Baucos and to which they have not objected. See Dkt. No. 102, Ex. 7.

         Given this evidence, the Court finds that NY AC has established a prim a facie case for

recovery against Frank Bauco, who is listed as the owner of the Vessel in the March 12, 2010

Agreement and in whose name the Statement of Account was issued. See id., Ex. 6, 7.

However, Antoinette Bauco's name does not appear on either document, and NYAC makes no

argument for her individual liability. 3 The Court therefore cannot conclude that NYAC has

established a prima fade case for recovery against Antoinette Bauco personally.

         C. NY AC Provides Sufficient Evidence of Damages

         Once liability is established, the "sole remaining issue before the comi is whether the

plaintiff has provided adequate support for the relief it seeks." Bleecker v. Zetian Sys., Inc., No.

12-CV-2151, 2013 WL 5951162, at *6 (S.D.N.Y. Nov. 1, 2013) (citing Transatlanhc A1arine

Claims Agency, Inc. v. Ace Shipping Corp., Div. ofAce Young Inc., 109 F.3d 105, 111 (2d Cir.

1997)). "Even when a default judgment is warranted based on a paiiy's failure to defend, the

allegations in the complaint with respect to the amount of the damages are not deemed true. The

district court must instead conduct an inquiry in order to ascertain the amount of damages with

reasonable certainty." Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir.

1999) (internal citations omitted). "Establishing the appropriate amount of damages involves

two steps: (1) 'determining the proper rule for calculating damages on ... a claim'; and (2)

'assessing plaintiffs evidence supporting the damages to be determined under this rule."'




        3
           The Tranchina Declaration refers to the Baucos together as the "Bauco defendants," and does not
distinguish between the two for purposes of liability. See Dkt. No. 102.

                                                            6
Begum v. Ariba Disc., Inc., No. 12-CV-6620, 2015 WL 223780, at *4 (S.D.N.Y. Jan. 16, 2015)

(quoting Credit Lyonnais, 183 F.3d at 155).

       On an inquest for damages, the plaintiff bears the burden of proof and must introduce

sufficient evidence to establish the amount of damages with reasonable certainty. Transatlantic

Marine, 109 F.3d at 111. The Second Circuit has approved the holding of an inquest by

affidavit, without an in-person court hearing, "as long as [the Court has] ensured that there was a

basis for the damages specified in the default judgment." Id (internal quotation omitted); see

also Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508 (2d Cir. 1991) (leaving the decision of

whether a hearing is necessary for determining damages to the discretion of the district court).

       Here, NYAC seeks damages in the amount of $55,016.07, the total reflected in the

December 31, 2016 Statement of Account. Dkt. No. 102, Ex. 7. The charges in the Statement of

Account are itemized with the exception of the Balance Forward. See id NYAC has provided

supplemental information regarding the charges that comprise the Balance Forward, which totals

$10,911.18. See id, Ex. 8. NY AC has also provided a declaration of its counsel asse1iing that

Frank Bauco owes NY AC $55,016.07 in liquidated damages, plus interest on that amount

accruing from October 26, 2016, the date on which the Court ordered appointment of substitute

custodian of the vessel, to the date of this Order. Id NY AC seeks interest at the "legal rate," as

provided for in the Vessel Berthing/Storage Agreement. Id, Ex. 7. Though the rate is not

specified in the agreement, New York law provides that the legal pre-judgment rate of interest is

9% per annum. C.P.L.R. § 5004. Accordingly, NYAC has provided sufficient evidence of the

damages that Frank Bauco owes with respect to liquidated damages and interest.

       NY AC also seeks to recover attorneys' fees and costs under the contract, but requests

permission to defer quantifying its claim. The Comi therefore provisionally denies the request



                                                     7
without prejudice, and grants NY AC leave to file a quantified claim for attorneys' fees and costs

supported by proper documentation at a later date.

III.   CONCLUSION

       For the foregoing reasons, NYAC's motion for the entry of default judgment is granted

only as to defendant Frank Bauco. The Comi awards $55,016.07 in damages, plus interest at the

rate of9% per annum from October 26, 2016 through the date ofthis Order. NYAC may submit

a request for attorneys' fees and costs together with supporting documentation within four weeks

of the date of this Order. This resolves Docket Number 101.


       SO ORDERED.


 Dated: September   d'-,,
                      2018
        New York, New York


                                                           United States District Judge




                                                     8
